At request of appellants' counsel, we make the following additional findings:
1. The verdict of the jury and judgment of the court was in defendants' favor on their plea of improvements made in good faith.
2. The judgment of the court was that the plaintiffs (the trustees), holding the legal title, should recover the land sued for, for the benefit of the minor plaintiff, Henry McComb Bangs, and that it appears from the petition that Henry McComb Bangs was a party plaintiff suing by his next friend and father, Francis S. Bangs.
We think the facts in regard to limitation are correctly and sufficiently stated in our former opinion.